DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper # 2021-[0307] [#195] is a [Non-Final] Office Acton intending as a full and complete response to the communication filed on [12/21/2020] for the instant patent application for a utility patent under 35 U.S.C. § 111(a) filed on [10/27/2017] by inventor [ARNDIA], and assignee [International Business Machine] [Applicant], titled [PROTECTION OF WATER PROVIDING ENTITIES FROM LOSS DUE TO ENVIRONMENTAL EVENTS]. All references made herein to the original disclosure refers to Applicant’s application US 20190130500 A1 published [05/02/2019], [Specification].

Status of Claims
Index of claims: original claims 1, 2, 4-9, 11-16, 18-20, (a) added: N/A; (b) amended: 1, 8 and 15; (c) canceled: 3, 10 and 17.  Claims 1, 2, 4-9, 11-16, 18-20 are pending in the instant application.  Claims 1, 2, 4-9, 11-16, 18-20 are rejected in the instant communication.

Response to Amendments
Applicant’s amendments filed on [12/21/2020] have been entered. 

Examiner Note: Support for said amendments may be found at Fig. 5 and [0076]-[0079] of Specification. 

Response to Arguments
Applicant’s arguments filed on [12/21/2020] [Remarks] have been fully considered; however, examiner finds said Remarks persuasive.  Remarks 10-23.  

Applicant’s traverses the rejection of the claims under 35 U.S.C 101 as being patent ineligible.  Remarks 9-20.  Examiner responds to each remark in greater detail below. 

Regarding Step 2A – Prong One – of the 2019 PEG, Applicant submits that present application does not recite a judicial exception per se.  Remarks at 13.

Examiner responds that, said claims are not analogous as the claims of Example 39, Method for Training a Neural Network for Facial Detection.  Claims of example 39 use a neural network as a framework of machine learning algorithms for a training process.  Analysis of said claim under Step 2A – Prong One at p 9 states that the claim does not recite any mathematical relationships, formulas or calculations.  Here, the pending claims recite input such as “time series financial data of water providing entity over a period of time,” time series water resource availability data over a pre-determined period of time,” time series water consumption demand data over a per-determined period of time” and “time series weather effect variables data on a water resource or a pre-determined period of time.”  Claim recites step to determine “correlations” between said data inputs.  In other words, the claim recites at least a mathematical calculation to determine “training data,” unlike claim of example 39.  

Regarding Step 2A – Prong Two – of the 2019 PEG, Applicant submits that at least individually or in combination the newly amended elements integrate the judicial exception into a practical application, i.e., “a ‘treatment’ or ‘prophylaxis’ by increasing  ability to “select a hedging strategy that satisfies the evaluation criteria’ such as may be selected for use by a municipality as protection from catastrophic losses due to environmental effects or provide minimum revenue risk for municipality.”  Remarks at 17.  

Examiner responds that, claims do not integrate said judicial exception into a practical application via a manner that imposes meaningful limits on said judicial exception.  Examiner submits that “training a ML model” to “satisfy conditions” is not analogous or similar to a particular treatment or prophylaxis for a disease or medical condition in the life sciences context.  Hedging strategies are long and well-known techniques applied within finance that have a technical field or field of use that is clear and clearly distinct from the life sciences. 

Examiner notes that in regard to Prong Two of revised Step 2A, 2019 Guidelines states: 
“A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”  2019 Guidelines at 54.  Guidance directs examiners to evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional Specification such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).  

Further, the October 2019 Update: Subject Matter Eligibility, [October 2019 Update], at 12, states:
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the Specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The Specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the Specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the Specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the Specification.

Specification at [0072]-[0076] teaches well-understood, routine and conventional methodologies of training machine learning (ML), e.g., “logistic regression, support vector machine (SVM), Naive Bayes, K-Nearest Neighbors (KNN), K-means, deep learning, or other similar ML training techniques.”  Simply reciting re-training a machine learning to solve a set of constraints is at best a generic recitation.  Per October 2019 update, because the Specification does not provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement – examiner does not determine a finding that the Specification teaches and the claims recite an improvement to an existing technology.   Rather, the “iteratively repeating” step is an improved business method to efficient pricing, i.e., “identifies (learns) a suitable financial hedging instrument.”  Specification at [0076].  

Applicant submits that the pending claims as a whole integrate the alleged abstract idea into a practical application that addresses challenges in a technological field.  Remarks at 14-15, “the challenge being the current inability of water resource providing entity to more accurately and successfully hedge against a financial loss due to significant variations in a water resource availability attributable to adverse environmental effects such as rainfall, snow melt, drought, evaporation or other similar environmental effects and/or in combination with other effects attributable to excessive or limited consumption or demand of the water resource.” 

Examiner cites MPEP 2106.05(h) as guidance in determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two.  Said guidance compares the claims at issue in Parker v. Flook with the claims at issue in Diamond v. Diehr.  Examiner notes that the pending claims are not analogous to the specific limitations that applied the Arrhenius equation transform raw, uncured rubber into uncured molded rubber.  Rather, the pending claims are similar to the claims at issue in Bilski v. Kappos, which identified the participants in a process for hedging risk as commodity providers and commodity consumers, because limiting the use of the process to these participants did no more than describe how the abstract idea of hedging risk could be used in the commodities and energy markets.  Here, said identification is the recited time series data to determine volatility for hedging instruments. 

For the rationale applied above, examiner maintains the rejection of claims as unpatentable under 35 USC 101. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Analysis of Step 1
Step 1 Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance [2019 PEG], pending claims fall under a statutory category of an invention, inter alia:
Claims 1, 2 and 4-7 direct to a process, i.e., “A method”.
Claims 8, 9, 11-14 direct to a machine, i.e., “A system”.
Claims 15, 16, 18-20 direct to a manufacture, i.e., “A non-transitory computer readable medium”.

Accordingly, Step 1: YES. 

Analysis of Prong 1 of Step 2A
Under Prong 1 of Step 2A of the 2019 PEG, examiner determines that the claims direct to a judicial exception, inter alia: 
generating… time series data for a plurality of index items in the structured and unstructured data, 
generating… training data and testing data based on the time series for the plurality of index items; 
running… a stored machine learned model trained to determine correlations between the financial data time series data and 
determining… one or more events most impactful from that target index item;
determining… a classification boundary based on the determined one or more events; 
setting… the classification boundary as a strike level , the strike level comprising a rainfall event exceeding a risk causing threshold; 
generating… a hedging strategy based on the set strike level, said generating a hedge strategy comprising identifying a hedge instrument for use in the hedging strategy; 
using a Monte Carlo (MC) based generator to randomize a selection of segments used to train the machine learned model, said segments being split in training/testing the stored model; 
applying, for each segment, said machine learning and combining results of said machine learning with a scenario hedging strategy to generate one or more points on an income-volatility curve; 
applying a non-dominated sorting to select the points among all the simulated solutions for use in selecting a risk management scenario; 
presenting said selected points to a user via a computing device; 
receiving, based on said selected points, a user selection of a risk management scenario to meet a particular set of evaluation criteria; and 
iteratively repeating said training of the ML model using one or more alternative data segments and hedging strategies until a set of evaluation criteria conditions are satisfied

Above-recited steps of claims direct to [generating a hedging strategy based on a strike level or classification boundary based on determined correlation between financial data time series and at least one other time series of the index items] which, as claimed, is a process that, under the broadest reasonable interpretation, covers certain methods of mathematical relationships or formulas, but for the recitation of additional elements.  2019 PEG at 52.  Said claims fall within an enumerated grouping of abstract ideas, i.e., “Mathematical Concepts.”  

Accordingly, Step 2A – Prong 1: YES. 

Analysis of Prong 2 of Step 2A
Under Prong 2 of Step 2A of the 2019 PEG, examiner submits that the recited judicial exception is not integrated into a practical application. Examiner notes that “a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”  2019 PEG at 54.  Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  2019 PEG at 54-55.  

Claims recite additional (functional) elements, inter alia: 
receiving… structured and unstructured data related to a water resource from one or more data sources; [receiving, processing and storing data]
applying… the hedging strategy to the testing data to generate a resulting financial data time series that takes into account the hedging strategy; and [applying judicial exception]
presenting the resulting financial data time series via a display of a computing device to at least one user of the computing device [receiving or transmitting data over a network]
using… the identified hedging instrument to reduce the financial loss based on said hedging strategy [applying judicial exception]

Viewing individually, the additional limitations do not provide a meaningful limit on the above-recited abstract idea as categorized above.  Specifically, the recited step to “receiving structured and unstructured data… from one or more data sources” is mere step of gathering data.  July 2015 Update, p. 7, “receiving, processing and storing data”.  Specifically, the recited step to “applying the hedging strategy to the testing data to generate a resulting financial data time series that takes into account the hedging strategy” is mere step of applying the judicial exception.  Specifically, the recited step to “presenting the resulting financial data time series via a display of a computing device to at least one user of the computing device” is mere step of presenting data.  July 2015 Update, p. 7, receiving or transmitting data over a network.  

Viewing as an ordered combination, the additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  In other words, the above-recited steps do not interact or impact the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Accordingly, Step 2A – Prong 2: NO. 

Analysis of Step 2B
Under Step 2B of the 2019 PEG, examiner determines that claims do not provide an inventive concept.  In other words, the additional elements individually and in combination do not amount to significantly more than the exception itself.  The additional elements or combination of elements are well-understood, routine, conventional activity previously known to the industry specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept is not present.  Evidence of such a conclusion is found in portions of the Specification, inter alia: 
[0102] FIG. 16 illustrates a schematic of an example computer or processing system that may implement any portion of system 100, computing device 110, data sources 130, sensors 180, server 200, systems, methods, and computer program products described herein in one embodiment of the present disclosure. The computer system is only one example of a suitable processing system and is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the methodology described herein. The processing system shown may be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system may include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable Emphasis added]

Plainly, recited computer components are construed components of a general purpose computer, i.e., general purpose or special purpose computing system environments or configurations.  Courts have recognized such computer functions for storing data and displaying information to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S., 134 S. Ct. 2347, 2356 (2014) (receiving, processing, and storing data).  Well-understood, routine and conventional computer functions performed by conventional computer components, alone, do not amount to significantly more than purely conventional computerized implementation of activities previously known in the industry.  July 2015 Update: Subject Matter Eligibility at 7. Said additional elements, specifically the conventional computer components, are used to perform the functional steps at a high level of generality, i.e., generic processor performing the generic computer function of processing data.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component.  In other words, the broadest reasonable interpretation comprise conventional computer components communicably coupled to a network capable of implementing machine-executable instructions (e.g., routines, programs, objects components, data structures, microprocessor, memory and transmitter).  For more information concerning evaluation of well-understood, routine, conventional activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.  

Accordingly, Step 2B: NO. 

Additional Claims
In regard to claims 2, 9 and 16, said claims repeat the hedging strategy, i.e., “a second resulting financial data time series; applying the hedging strategy and the additional hedging strategy together”; however, said additional steps do not impose meaningful limits on the judicial exception of generating a hedging strategy based on a strike level or classification boundary based on determined correlation between financial data time series and at least one other time series of the index items.

i.e., “determining a trade-off curve between average net income and net income volatility of the water provider”; however, said additional steps do not impose meaningful limits on the judicial exception.

Conclusion
Accordingly, based on above-rationale as instructed by the most recent office guidance, said claims are not subject matter eligible.
  

Notice of References Cited
The references cited in the form PTO-892 were not applied under relevant sections of §102 or §103 in the above Office action, however they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office action in order to expedite prosecution of the instant application, inter alia:
Webb et al., Pub No.: US 20080004793 A1 [hereinafter: WEBB], Abstract, A method for managing oilfield water. Oilfield water data is grouped into discrete and non-overlapping groups. Outliers are removed from the data. Features of the remaining data are analyzed to identify most discriminative feature. The data is separated into training data and testing data, and the training data is fit into a model that shows the best precision, accuracy and recall. The model is confirmed using the testing data. Upon confirmation of the accuracy of the model, the model is applied to data for a new proposed oilfield well, and a new proposed project is implemented or disapproved based on a result of the identified model that predicts water production of the new proposed oilfield well. [0047], application of machine learning to oilfield water data. 

Examiner Note: The prior art listed in the PTO-892 form included with this Office Action disclose methods, systems, and apparatus similar to those claimed and recited in the spe1cification. The Examiner has cited these references to evidence the level and/or knowledge of one of ordinary skill in the art at the time the invention was made, to provide support for universal facts and the technical reasoning for the rejections made in this Office Action including the Examiner's broadest reasonable interpretation of the claims as required by MPEP 2111 and to evidence the plain meaning of any terms not defined in the Specification that are interpreted by the Examiner in accordance with MPEP §  2111.01. Applicant should consider these additional references cited supra when preparing a response.

Correspondence Information
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications for this application should be directed to the examiner Venay Puri whose telephone number is (571) 270–7213.  The examiner can normally be reached between Monday-Friday, 12 PM to 6 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Patricia Munson can be reached at (571) 270-5396.  This application is assigned fax phone number (571) 272-8103

Examiner Note: communications via internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement.  35 U.S.C. § 122.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-202-1000.

Any response to this action should be mailed to:
Commissioner for Patents 

Alexandria, VA 22313-1450

Respectfully submitted,

/VK Puri/Examiner, Art Unit 3624                                                                                                                                                                                                        
/RENAE FEACHER/Primary Examiner, Art Unit 3683